Citation Nr: 1010825	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-00 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected tinea pedis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1955 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for tinea pedis and assigned 
a noncompensable evaluation for it.  The Veteran appealed the 
evaluation assigned.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran's tinea pedis is rated pursuant to38 C.F.R. 
§ 4.118, Diagnostic Code 7813.  Under this code, tinea pedis 
is to be rated based on disfigurement of the head, face or 
neck, as scars, or as dermatitis depending on the predominant 
disability.  

Under Diagnostic Code 7806, a noncompensable rating is 
warranted for dermatitis affecting less than 5 percent of the 
entire body, or less than 5 percent of exposed areas 
affected, and; no more than topical therapy required during 
the past 12 months.  A 10 percent evaluation is warranted 
when at least 5 percent, but less than 20 percent, of the 
entire body or at least 5 percent, but less than 20 percent, 
of exposed areas are affected; or, when intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs is required for a total duration of less than 6 weeks 
during the past 12-month period.  A 30 percent evaluation is 
warranted when 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas are affected; or, when systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs is required for a total duration of 6 weeks or more, 
but not constantly, during the past 12-month period.  A 60 
percent evaluation is warranted when more than 40 percent of 
the entire body or more than 40 percent of exposed areas are 
affected; or, when constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2009).

The Veteran underwent a VA skin examination in April 2005 for 
both tinea pedis and squamous cell carcinoma.  On 
examination, the Veteran's exposed body area affected was 
shown to be greater than 5 percent, but less than 20 percent, 
and his entire body affected was shown to be less than 
5 percent.  However, as the only tinea noted was on the 
Veteran's feet, a nonexposed area, it is unclear whether the 
examiner was referencing just the tinea or other skin 
conditions as well. 

The report also noted the Veteran used topical steroid 
cream/ointment for six or more weeks and topical 
immunosuppressives constantly or near-constantly.  However, 
it is again unclear whether such treatment was for the tinea 
pedis or his other skin conditions.  

The Veteran has since indicated that he believes that his 
"tinea pedis" affects his entire body, to include his: 
feet, groin, back, legs and arms.  He submitted private 
treatment records which indicate that the Veteran was 
diagnosed with tinea corporis in March 2006.  

VA treatment records, particularly those from October 2006, 
indicate that the rash on the Veteran's feet improved, but 
that the rashes on other places of his skin were not 
improving.  The Veteran was diagnosed with "tenia."  The 
Veteran's active medications were listed as Lubriderm lotion 
and miconazole nitrate 2%, and he had pending prescriptions 
for those topical creams, as well as for triamcinolone 
acetonide 0.1%.

In light of the above, the Board finds that an additional VA 
examination is necessary to adequately address this claim. 

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).



Accordingly, this issue is REMANDED for the following:

1.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who treated him for his tinea 
and fungal condition since March 2006.  
After securing the necessary release, the 
RO/AMC should obtain these records.  In 
addition, obtain VA treatment records 
from the Beckley VA Medical Center dating 
since December 2007.

2.  Thereafter, the RO/AMC should 
schedule the Veteran for a VA skin 
examination to determine the current 
nature and extent of the Veteran's 
service-connected tinea pedis.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
tests deemed necessary should be 
conducted and the results reported in 
detail.  

After review of the claims file and 
examination of the Veteran, the examiner 
should identify the areas of the body 
affected by tinea, and indicate whether 
areas other than tinea of the feet are 
related to or the same process as his 
service connected tinea pedis.  The 
examiner should also indicate the 
percentage of the exposed area of the 
body affected by tinea pedis and any 
related tinea, as well as the total body 
area affected by tinea pedis and any 
related tinea.  In addition, the examiner 
should address the medications used to 
treat the tinea to include whether only 
topical treatment is required or whether 
systemic therapy has been ordered.  If 
systemic therapy is given, the frequency 
and duration of such should be indicated.

3.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed, and the claim for an initial 
compensable evaluation for service-
connected tinea pedis should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.




____________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals






